Title: To Alexander Hamilton from Richard Hunewell, 22 August 1799
From: Hunewell, Richard
To: Hamilton, Alexander


          
            Sir
            Castine August 22d 1799
          
          Agreeable to the 36th. Article of the Rules and Regulation respecting the Recruiting Service I beg leave to suggest for your consideration two Gentlemen as Candidates for Cadets in the 15th. Regt. Vizt. Mr. Battry Manning Powars of Castine a Cadet for Capt. Forbes’s Company and Mr. George Blake of Arrington as Cadet to Capt. Blakes Company, the former is a gentleman about 30 Years of Age, the latter about 20—They are Gentlemen of such Education, Character, & Military Talents as I presume will meet your approbation—from my personal knowledge of their merit and the recommendations they have obtained have no doubt but they will do honor to the appointment—Your Interest in their favour will Oblige Sir Your Obedt. humble Servant
          
            Richard Hunewell
          
          Alexander Hamilton Esqr Majr. Genl. & Inspector Genl of the United States Army—New York—
        